BEAUCHAMP, Judge.
Appellant was charged with the sale of whisky and with two prior convictions for similar offenses. The jury found him guilty and assessed a penalty of . one year in jail and a fifteen hundred dollar fine.
The proceedings appear regular and the evidence introduced by the state amply supports the jury’s verdict. We find in the record two bills of exception, each of which complains of the court’s failure to grant his first motion for a continuance and, also, numerous other acts involving the procedure by which the court had the absent witness brought into court by ambulance and attempted to force him to testify in answer to defendant’s questions. The witness was a close relative. He was afflicted with chronic tuberculosis, had been previously convicted of some offense, and was by some means relieved of confinement in jail at the time he was brought to the court room on a stretcher. Half a dozen or more complaints are found in each of these bills of exception. Each bill is multifarious and cannot be considered.
In the absence of bills of exception and even with the bills, *19if they could be considered along with the qualifications, there is nothing for this court to pass on.
The judgment of the trial court is affirmed.